Case 20-40258-bem   Doc   Filed 09/10/21 Entered 09/10/21 11:09:21   Desc Main
                          Document      Page 1 of 6
Case 20-40258-bem   Doc   Filed 09/10/21 Entered 09/10/21 11:09:21   Desc Main
                          Document      Page 2 of 6
Case 20-40258-bem   Doc   Filed 09/10/21 Entered 09/10/21 11:09:21   Desc Main
                          Document      Page 3 of 6
Case 20-40258-bem   Doc   Filed 09/10/21 Entered 09/10/21 11:09:21   Desc Main
                          Document      Page 4 of 6
Case 20-40258-bem           Doc     Filed 09/10/21 Entered 09/10/21 11:09:21         Desc Main
                                    Document      Page 5 of 6



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

 In Re:                                           Case No. 20-40258-bem

 Bruce Delann Borah, Jr.
 Natividad Borah                                  Chapter 13
  fka Natividad Gonzales

 Debtors.                                         Judge Barbara Ellis-Monro

                                  CERTIFICATE OF SERVICE

I certify that on September 10, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Jeffrey B. Kelly, Debtors’ Counsel
          kellycourtnotices@gmail.com

          N. Whaley, Interim Chapter 13 Trustee
          courtdailysummary@atlch13tt.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on September 10, 2021, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Bruce Delann Borah, Jr., Debtor
          116 Huntington Way
          Dallas, GA 30132
Case 20-40258-bem     Doc      Filed 09/10/21 Entered 09/10/21 11:09:21     Desc Main
                               Document      Page 6 of 6



     Natividad Borah, Debtor
     116 Huntington Way
     Dallas, GA 30132

Dated: September 10, 2021                   /s/ D. Anthony Sottile
                                            D. Anthony Sottile
                                            Authorized Agent for Creditor
                                            Sottile & Barile, LLC
                                            394 Wards Corner Road, Suite 180
                                            Loveland, OH 45140
                                            Phone: 513.444.4100
                                            Email: bankruptcy@sottileandbarile.com
